Citation Nr: 1003192	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  99-10 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active service from March 1968 to October 
1969 and from November 1990 to June 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In an October 2002 decision the Board denied an initial 
rating in excess of 30 percent for PTSD.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2004 Order, the Court vacated 
and remanded the Board's decision; the Court entered its 
judgment in February 2004.  VA appealed to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit); a 
stay was imposed on the case at the Federal Circuit pending 
disposition of its disposition in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) and its companion case Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In a February 2008 
order, the Federal Circuit, citing its decisions in Sanders 
and Simmons, summarily affirmed the Court's February 2004 
judgment in this case.  This case was remanded by the Board 
in January 2009 and again in September 2009.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board remanded the Veteran's claim in January 2009.  The 
RO was instructed to send the Veteran notice in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 
provide the Veteran a VA psychiatric examination, and provide 
a supplemental statement of the case to the Veteran. 

While on remand, the Veteran's claim file was expanded from 
one to two volumes.  On return of the claims file to the 
Board in August 2009, apparently the newly created second 
volume of the claims file was not sent to the Board.  Unaware 
that a second claims file was in existence, the Board again 
remanded the Veteran's claim in September 2009.  The 
September 2009 remand requested that the Veteran's VA medical 
records dated from February 2002 to present should be 
obtained and requested that the Veteran be provided an 
additional VA medical examination.  A review of the record 
reveals that the Veteran's VA medical records from February 
2002 have not been obtained and a new VA examination has not 
been performed subsequent to the September 2009 Board remand.  
Accordingly, the Veteran's claim must be again remanded to 
the RO for completion of these instructions.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

The Board notes that service connection has been in effect 
for PTSD since October 1997.  A February 2002 VA examination 
indicates that the Veteran had been receiving ongoing mental 
health treatment from a VA psychologist and a VA counselor.  
The record does not indicate that the Veteran's VA outpatient 
mental health records dated from July 2001 to June 2008 have 
been requested or obtained.  Consequently, these records 
should be obtained.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file VA outpatient mental health records 
for the Veteran dated from July 2001 to 
June 2008, and from April 2009 to the 
present. 

2.  Arrange for a VA psychiatric 
examination of the Veteran to determine 
the severity of his service-connected 
PTSD.  The claims file should be provided 
to the examiner for review in conjunction 
with the examination.  The examiner should 
describe the nature and severity of the 
Veteran's PTSD symptoms and the effect of 
his PTSD condition and symptoms on his 
employment and daily life.

3.  When the above actions have been 
completed, readjudicate the issue of 
entitlement to an initial rating in excess 
of 30 percent for PTSD with consideration 
of the possibility of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The Veteran and his attorney 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



